Order entered January 23, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01244-CV

                              SYLVIA MEDRANO, Appellant

                                             V.

                               DALLAS COUNTY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-17-11193

                                         ORDER
       Before the Court is appellee’s January 16, 2020 unopposed motion for extension of time

to file its brief on the merits. We GRANT the motion and extend time to February 14, 2020.


                                                    /s/   ROBERT D. BURNS, III
                                                          CHIEF JUSTICE